DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In line 5 of paragraph [0008], “very” should be replaced with - -vary- -.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the rim" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6 – 8, 11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carrillo, Jr. (US 2015/0291078).
	Carrillo, Jr. discloses a semipermanent wheelbarrow enclosure having a plastic body (see paragraph [0052]) having a dome portion (46) and a wheelbarrow edge engaging periphery portion (44) thereabout, the periphery having a rear, front and sides therebetween, the rear and sides being straight and the front being curved (Fig. 2), the dome portion having an access aperture (48) thereatop and a lid (54) for selectively closing the aperture.
	As for claim 3, Carrillo, Jr. further discloses a downwardly extending engagement (74) at the front of the periphery which further extends rearwardly so as to engage under a front portion of a wheelbarrow edge in use (Fig. 12).
	As for claim 4, Carrillo, Jr. further discloses a horizontal periphery portion (44a) and an outer vertical periphery portion (44b) and wherein the engagement extends from the lower edge of the vertical periphery portion (Fig. 12).
As for claim 6, Carrillo, Jr. further discloses the engagement extending vertically downwardly from the lower edge of the vertical periphery portion before transitioning horizontally (Fig. 12).
	As for claim 7, Carrillo, Jr. further discloses a curved rear edge of the engagement (Fig. 12).

As for claim 11, Carrillo, Jr. further discloses a planar roof and wherein the access aperture is located through the planar roof (see Figs. 7 and 9).
As for claim 19, Carrillo, Jr. further discloses a peripheral inner upwardly extending rim (52) thereabout and wherein the lid defines a corresponding outer downwardly extending rim (Fig. 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carrillo, Jr. (US 2015/0291078) alone.
Carrillo, Jr. meets all the limitations of the claimed invention but does not explicitly recited the claimed dimensions. However, it has been held that, where the only difference between the claimed device and the prior art device is a recitation of the dimensions of the claimed device, and the claimed device would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). Both the prior art enclosure and the claimed enclosure are designed to accommodate existing commercially available wheelbarrows. In paragraph [0009] applicant acknowledges that the dimensions of the periphery portion directly correspond to commercially available wheelbarrows. One of ordinary skill in the art would have known to size the enclosure to correspond to an available wheelbarrow in order to ensure a proper fit. Therefore, one need only determine the dimensions of .
Claims 12, and 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carrillo, Jr. (US 2015/0291078) in view of Miller et al. (US 7,086,557).
Carrillo, Jr. meets all the limitations of the claimed invention, but does not disclose a rectangular, pivoting lid.
Miller et al. discloses a lid for an enclosure which is rectangular and pivotally engaged to an enclosure with a pair of tabs and pivot arms (see 28 and Fig. 4). A locking tab comprises an aperture (24) for insertion of a lock (27) therethrough. While Miller et al. is silent as to the dimensions, the lid is presumably greater than 400mm in length and width, as it is intended for use on a curbside trash container. Furthermore, it would have been obvious to orient the lid with the tabs in the front or back as matter of obvious design choice with predictable results. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Carrillo, Jr. by simply substituting, or adding, the lid of Miller et al. One of ordinary skill in the art would have predicted that a locking, pivoting lid would provide securable access to the contents of the wheelbarrow and prevent loss of the lid.
Allowable Subject Matter
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Katy M Ebner/               Primary Examiner, Art Unit 3618